Citation Nr: 1115048	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-08 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow
INTRODUCTION

The Veteran had active military service from July 1973 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in January 2011.  A copy of the transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board must address the procedural posture of the Veteran's appeal before proceeding.  The Veteran filed his initial claims for service connection for bilateral hearing loss and tinnitus in statements received in May 2003 and November 2003, respectively.  Those claims were originally denied by the RO in a rating decision issued in January 2004.  The Veteran filed a timely Notice of Disagreement in February 2004.  Along with his Notice of Disagreement, the Veteran also submitted a personal statement elaborating on his claimed in-service noise exposure.  

In addition, in May 2005, the Veteran again submitted a statement claiming service connection for hearing loss and tinnitus along with additional evidence consisting of VA treatment records and copies of photographs.  Furthermore, in conjunction with a different claim, the RO requested and obtained in November 2005 the Veteran's service personnel records and associated them with the claims file.

In January 2006, the RO sent the Veteran a letter notifying him of the receipt of his Notice of Disagreement and asking him to advise it of how he wished it to handle his appeal (i.e., follow the traditional appeals process or have a Decision Review Officer review his case).  In February 2006, the RO issued a Statement of the Case under the traditional appeals process.  This Statement of the Case did not address the new evidence received since the January 2004 rating decision.  However, at the same time the Statement of the Case was issued, the RO received the Veteran's request for review by a Decision Review Officer.  Consequently, in May 2006, a Supplemental Statement of the Case was issued by a Decision Review Officer who did a de novo review of the Veteran's claims including consideration of the new evidence received after the January 2004 rating decision.

The RO received the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, in June 2006.  By letter dated in November 2006, the RO notified the Veteran that he did not timely perfect his appeal with regard to the January 2004 rating decision, and thus no further action would be taken on this appeal.  Instead the RO took the VA Form 9 as a claim to reopen and readjudicated the Veteran's claims on that basis requiring the submission of new and material evidence.  In a rating decision issued in May 2007, the RO denied reopening the Veteran's claims on the basis that the evidence submitted is not new and material.  The Veteran initiated and timely perfected an appeal to the Board.

In considering the Veteran's appeal, the Board finds that the January 2004 decision is not final and a timely substantive appeal was filed.  VA regulation provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The Court of Appeals for Veterans Claims (Court) has recently held that 38 C.F.R. 3.156(b) requires that any subsequent decision based on such evidence relate back to the original claim.  Biue v. Shinseki, No. 08-2705 (U.S. Vet. App. Mar. 23, 2011) (per curiam) (citing Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007) ("[t]he current statutory and regulatory scheme . . . provides that claimants have one year in which to appeal [a regional office] decision denying service connection, and that new evidence received prior to the expiration of that one-year time period . . . is to be considered as having been filed in connection with the original claim" and a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim.").  Based on this, the Court held that the Board erred by not considering whether the Veteran's submissions received within one year of the rating decisions on appeal included the submission of new and material evidence.  Id.  

Moreover, 38 C.F.R. § 3.156(c) provides that if, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  

In addition, VA regulation provides that, when a timely Notice of Disagreement is filed, the agency of original jurisdiction (AOJ) must reexamine the claim and determine whether additional review or development is warranted.  38 C.F.R. § 19.26(a).  Evidence received by the AOJ prior to transfer of the records to the Board after an appeal has been initiated will be referred to the appropriate rating or authorization activity for review and disposition.  38 C.F.R. § 19.37(a).  Upon receipt of a clear Notice of Disagreement, the AOJ will prepare and issue a Statement of the Case pursuant to 38 C.F.R. § 19.29.  A Supplemental Statement of the Case is a document prepared by the AOJ to inform the appellant of any material changes in, or additions to, the information included in the Statement of the Case or any prior Supplemental Statement of the Case.  38 C.F.R. § 19.31(a).  The AOJ will furnish the appellant and his or her representative, if any, a Supplemental Statement of the Case if: (1) the AOJ receives additional pertinent evidence after a Statement of the Case or the most recent Supplemental Statement of the Case has been issued and before the appeal is certified to the Board and the appellate record is transferred to the Board; (2) a material defect in the Statement of the Case or a prior Supplemental Statement of the Case is discovered; or (3) for any other reason the Statement of the Case or a prior Supplemental Statement of the Case is inadequate.  38 C.F.R. § 19.31(b).  

Generally, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later, unless a claimant submits additional evidence within 1 year of the date of mailing of the notification of the determination being appealed and that evidence requires that the claimant be furnished a Supplemental Statement of the Case in accordance with § 19.31.  If so, the time to submit a Substantive Appeal shall end not sooner than 60 days after such Supplemental Statement of the Case is mailed to the appellant, even if the 60-day period extends beyond the expiration of the 1-year appeal period.  38 C.F.R. § 20.302(b).  

Based upon the foregoing and consideration of the new evidence, the evidence submitted by the Veteran after issuance of the January 2004 rating decision may be considered to have been received in conjunction with that claim.  The Board finds this evidence to be material as it relates to the elements of his claim (i.e., current disability and in-service incurrence of noise exposure).  Finally, as this evidence was not considered in the February 2006 Statement of the Case and the RO was required by due process to provide the Veteran with review by a Decision Review Officer, the Board finds that it was necessary for the RO to issue a Supplemental Statement of the Case thereby extending the time period for which the Veteran had to file a substantive appeal to 60 days after the issuance of the Supplemental Statement of the Case.  Furthermore, the association with the claims file of the Veteran's service personnel records in November 2005 required readjudication of the Veteran's claims on the merits, which was not accomplished until the May 2006 Supplemental Statement of the Case.  For these reasons, the Veteran's VA Form 9 filed in June 2006 was a timely substantive appeal of the January 2004 rating decision.  Consequently, that is the rating decision on appeal to the Board and, therefore, the merit of each claim is before the Board rather than the issue of whether there is new and material evidence to reopen a previously denied claim.

The Board finds that remand is necessary to obtain a VA audio examination with a medical opinion as to the etiology of any current bilateral hearing loss and/or tinnitus.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, the VA treatment records indicate the Veteran currently has bilateral hearing loss and tinnitus that he contends are related to noise exposure in service, specifically to boat engines (such as Mike Boats, Mark 8s and liberty launches) while serving as a coxswain.  The Board acknowledges that the Veteran's DD214 shows that his Military Occupational Specialty (MOS) was administrative specialist/clerk; however, his service personnel records demonstrate that he was on sea duty from October 1973 to November 1974 and, while serving on the USS Howard W. Gilmore AS-16 in May 1974, he qualified as a coxswain in the ship's small boats.  This evidence tends to corroborate the Veteran's report of noise exposure to small ship engines as a coxswain, at least for the period of May 1974 to November 1974.  The Board finds this evidence is sufficient to meet the threshold for establishing the third element as set forth above requiring a medical opinion be obtained as to the etiology of the Veteran's bilateral hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Scheduled the Veteran for a VA audio examination.  The claims file must be provided to the examiner for review in conjunction with the examination, and such review should be noted in the examiner's report.

The examiner should elicit from the Veteran a detailed account of any instances of noise exposure during military service as well as before and after service.  After reviewing the file and conducting audiometric testing, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current hearing loss (whether bilateral or unilateral) and tinnitus are due to acoustic trauma incurred during service.  In rendering an opinion, the examiner should take into consideration the Veteran's service as a coxswain from May 1974 to November 1974 and his statements as to noise exposure to boat engines during that time.  The examiner should also take into consideration the Veteran's report, if any, of a continuity of symptoms since service.  The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  

2.  Thereafter, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


